—Order unanimously reversed on the law with costs and petition reinstated. Memorandum: Family Court erred in dismissing the paternity peti*1131tion on the basis of the results of the blood grouping test without conducting a trial. Family Court Act § 531 provides for a trial by the court in a paternity proceeding. Family Court Act § 532 provides that the results of a blood grouping test may be received in evidence. There is no provision for the dismissal of a paternity proceeding based on the results of a blood grouping test until after the results are received into evidence at a trial. Thus, the matter should proceed to trial so that petitioner can present his evidence, including any evidence relating to estoppel. (Appeal from Order of Monroe County Family Court, Sciolino, J. — Paternity.) Present — Pine, J. P., Balio, Lawton, Boomer and Davis, JJ.